WALKER, Circuit Judge
(dissenting). It seems to me that the record in the case makes it plain that the joint effect of the two patents in 'suit was to disclose a new type of farming implement. But the view which has prevailed is. that nothing more than mechanical skill was displayed in so bringing previously known devices into juxtaposition and co-operation, and that the result was what is known in patent law as a mere aggregation, as distinguished from a true combination.
The bringing together for coaction of previously known devices or mechanical elements is what is known as a mere aggregation, which is not patentable, if no new and useful result is thereby attained; but the old devices or elements as newly associated produce only the same results and in the same way, except possibly in a different order, as previously were produced by their action singly, or as some of them formerly were brought into co-operation. But, however old and familiar all the constituents of a newly devised association of elements or devices may be, if by means of it a new and useful result is produced, or an old result is attained in a new and materially better way, what is accomplished is a new combination, which is as much entitled to be protected by a patent as a new machine or composition of matter. Webster Loom Company v. Higgins, 105 U. S. 580, 26 L. Ed. 1177; Expanded Metal Company v. Bradford, 214 U. S. 366, 381, 29 Sup. Ct. 652, 53 L. Ed. 1034; Proudfit Looseleaf Company v. Kalamazoo Looseleaf B. Co., 230 Fed. 120, 144 C. C. A. 418; New York Scaffolding Company v. Whitney, 224 Fed. 452, 140 C. C. A. 138. If there is tire requisite new and useful result or the attainment of an old result in a materially better way, it does not' matter that the combination, after it has once been suggested, seems so simple and obvious that one, wonders how it happened to be overlooked by others mechanically skilled and engaged in the same field’. The inquiry as to whether what is disclosed is a mere me*241chanical advance, or evidences the exercise of the creative faculty amounting to a meritorious invention, is not to be determined by conjectures of wliat readily might have been seen but was not. If the suggested change from the prior art is such that it meets the approval of the Patent Office, there arises the presumption of invention which attaches to the issue of the patent. And the adoption of the suggested change by those engaged in the art, who, it may be supposed, would have made the change before if it had occurred to them, is a further and persuasive evidence of invention. Diamond Rubber Company v. Consol. Tire Co., 220 U. S. 428, 31 Sup. Ct. 444, 55 L. Ed. 527; Expanded Metal Company v. Bradford, supra. The persistence of the appellee in using in its cultivators substantially the same combination which the patents in suit disclosed, and also in a patent embodying an additional feature or features which it subsequently obtained, is evidence, not only of the novelty and utility of the combination, but of its patentability.
But it is urged that the evidence of invention is rebutted by the disclosure that what was accomplished amounted merely to making the long-known device of a circle fastened to a plow beam over and attachable, in different positions with reference to the beam, to single bars carrying plow points, as disclosed in the Gilliard patent issued in 1859, serve the purpose of bracing parallel bars with pivotally attached spring teeth or plow points, the last-mentioned construction, but without the bracing feature of it, also being one which was previously known. The rulings above cited show that it does not necessarily follow from this disclosure that the new combination was not patentable. That depends upon the nature of the results attainable by the irse of the new combination. The report of the master contains the following:
“The placing of the solid circular or elliptical brace over the parallel bars as shown in the Rosenbaum and Ilaiman patents is an improvement over the one bar as shown in the Gilliard patent for the reason that there is less tendency to twist and the resistance is more evenly distributed over the machine.”
The District Judge, in the opinion accompanying the overruling o’f exceptions to the master’s report, says:
“It is true that the principal claim of the plaintiff is for its combination and improvement of the effective features of the cultivator, as set forth in its patents, and clearly described in the master's report. Undoubtedly such combination is a fact. It is more; it is a valuable fact, and the combination must be highly useful, particularly in the shallow surface cultivation of the crops peculiar to the Southern States. But the conclusion of the master that this combination is the result of mechanical skill, and, not invention, seems unanswerable.”
In the opinion of the writer the last-stated conclusion is one which is not warranted, where the fact was, as in effect it was found to be, that the combination disclosed by the patents in suit called for a reassembling of old elements or devices in such a way as to get a new coaction in a complete workable farming implement capable of effecting a better ■ cultivation of the soil than was attainable by the use of any previously known implement which otherwise embodied the agen-*242cíes which were brought into co-operation. The evidence in the case gmd the findings of fact supported by it are such that the decree appealed from involves the assumption that one who is the first to devise a farming implement which enables the user of it to cultivate the soil better or easier than could have been done before with the elements made use of as they previously were employed does not come within the description of the statute (R. S. § 4886 [Comp. St. 1913, § 9430]) which provides that:
“Any person who has invented or discovered any new and useful art, machine, manufacture, or composition of matter, or any new and useful improvements thereof * * * may * * * obtain a patent therefor.”
My conclusion is that that assumption is unwarranted, and that it follows that the decree was erroneous, and should be reversed.